OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 02 June 2021.

Response to Amendment
The Amendment filed 08 February 2022 has been entered. Claims 1 and 2 have been amended, and new claims 3 and 4 have been added. As such, claims 1-4 are pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome (i) the objection to claim 1 and (ii) the rejection of claims 1 and 2 under 35 U.S.C. 112(b), both previously set forth in the Non-Final Office Action dated 06 December 2021 (hereinafter “Non-Final Office Action”). The aforesaid objection and 112(b) rejection have been withdrawn; the Examiner thanks Applicant for making the suggested amendments. 
The amendments to the claims (also in view of Applicant’s arguments) have also overcome the rejection of claims 1 and 2 under 35 U.S.C. 103 over Imanari in view of Tani previously set forth. The aforesaid 103 rejection has been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imanari et al. (US 2007/0031622; “Imanari”) (prev. cited) in view of Frantz et al. (US 2008/0308674; “Frantz”) (newly cited) and Iwasaki et al. (US 2016/0102786; “Iwasaki”) (newly cited).
Regarding claim 1, Imanari discloses a tubular, blow-molded, foamed air duct for vehicles. The tubular duct is formed from a foamed polypropylene resin having an apparent density of 0.35 to 0.65 g/cm3; and the tubular duct exhibits an average (wall) thickness of from 1 to 5 mm, and preferably from 1.5 to 2.5 mm [Abstract; Figures 1, 2a-d, 3a-c, 7; 0003, 0006, 0007, 0012-0015, 0017, 0018, 0030, 0032, 0034-0036, 0048, 0059, 0060, 0070]. The foamed polypropylene resin may be a polypropylene homopolymer or copolymer which has a physical blowing agent included therein for foaming [0041, 0042, 0053, 0055, 0062]. Imanari discloses that the specific polypropylenes utilized [0075; Tables 2 and 3] exhibited densities of 0.900 g/cm3 (i.e., before being foamed and blow-molded). Applicant’s specification indicates that the expansion ratio of the molded foam is calculated by dividing the starting density of the material by the apparent density after having been foamed and molded [0051], as well as indicates that the molded foam may be formed from polypropylene [0050, 0085, 0086, 0088, 0115]. As such, it can be said that Imanari discloses/teaches an implicit expansion ratio of the foamed polypropylene of 1.5 to approximately 2.6.
The tubular duct reads on the claimed tube body being formed from a foamed material, and the foam expansion ratio of 1.5 to approx. 2.6 overlaps and therefore renders prima facie obvious the claimed ratio of lower than 2 (see MPEP 2144.05(I)). 
Imanari is silent regarding the foamed air duct including a flange, as well as silent regarding the ratio (B:A) of the flange thickness (B) to the tube body thickness at a point peripheral to the where the flange is joined (A) being less than 2.82 (claim 1). 
Frantz teaches that it is generally well-known in the art to form blow-molded, foamed, tubular air ducts for automobiles (and other forms of transportation) having flanges resulting from compression of the sheets of material between the split mold blocks, where the flanges are based on particular (i.e., predetermined) part geometry and facilitate joining and mounting of the air duct [Abstract; Figs. 1, 22-24, 27-30; 0002, 0004, 0006, 0009, 0063, 0064, 0148-0155]. 
Iwasaki teaches that the thickness of the flange(s) for tubular, foamed, polypropylene air ducts formed by blow molding between split mold blocks is preferably 1.5 to 6.0 mm (though it can be any size) – when the thickness is too small, stiffness of the duct decreases, and when the thickness is too large, the flange would become cumbersome (“interfere with other members”). Iwasaki teaches that preferably, the thickness of the flange is twice or more the average (wall) thickness of the tube main body, of which prevents the resin material of the flange from traveling toward/into the duct during molding, thereby preventing wrinkling [Abstract; Figs. 1, 3-5; 0001, 0002, 0004, 0017, 0049-0052, 0054-0056, 0064-0070]. 
Imanari, Frantz, and Iwasaki are all directed to tubular, foamed air ducts for automobiles (or other forms of transportation), formed via blow molding resinous sheet material between split mold blocks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the duct of Imanari to have included the flanges (or at least one flange), as taught by Frantz, as well as Iwasaki, in order to have provided the duct with a portion/surface to allow it to be mounted in a ductwork system and/or joined to other ducts, as is commonly recognized by one of ordinary skill in the art; and/or based on a predetermined duct design requirement/geometry.
It also would have been obvious prior to the effective filing date to have formed the flange having a thickness at least two times as thick as the (wall) thickness of the tube body, as taught by Iwasaki, in order to maintain stiffness of the duct, to form a low-profile (i.e., non-cumbersome) flange, and/or to prevent the resinous material from flowing toward the duct (i.e., inward to the hollow conduit which conveys air) during molding to reduce deformation. 
The duct of Imanari, per the aforesaid modifications, would have included at least one flange portion formed via the split mold block process (i.e., the flange being integral with the tube body given that it would have been formed from the same sheet(s) of material), wherein said flange portion would have been at least twice the thickness of the tube body (wall) thickness (B:A is 2 or greater), of which overlaps with and renders prima facie obvious the claimed range of 2.82 or less (see MPEP 2144.05(I)). As is well-understood by one of ordinary skill in the art, as well as disclosed/depicted in both Frantz and Iwasaki, the flange(s) exhibit a first end joined to and integral with the tube body, a second end which is not joined to the tube body, as well as a constant thickness from the first or second end, as governed by the space between the split mold blocks which forms the flange(s).
The duct of Imanari, as modified above, reads on all of the limitations of claim 1.
Regarding claim 2, as set forth above in the rejection of claim 1, the minimum value of the ratio of B:A is 2. As such, the ratio of B:A of 2 or greater overlaps with the (effective) claimed range of 1.40 to 2.82, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 3, as set forth above in the rejection of claim 1, the thickness of (A) is 1 to 5 mm, and the thickness of (B), being at least twice that of (A), ranges from 2, to 10 mm or greater. 
Upon consideration of the claimed ranges of (A) and (B), it can be said that the implicit ratio of B:A ranges from approximately 1.41 to 1.99, of which the upper end thereof is extremely close to the range of 2 or greater taught by Iwasaki.
In view of the disclosure of Imanari indicating that 1.5 to 2.5 mm is preferred for tube body (wall) thickness (A), when utilizing 1.5 mm, based on the teachings of Iwasaki set forth above, the corresponding (B) thickness should be 3.0 mm or greater. Thus, when the thickness of (A) is 1.53 mm, the corresponding (B) thickness would be 3.06 mm, i.e., 0.01 mm larger than the upper end of the claimed range of 3.01 to 3.05 mm.
In other words, Imanari, as modified above, discloses a preferred (A) value (1.5 to 2.5 mm) which encompasses and renders prima facie obvious the claimed (A) value of 1.53 to 2.13 mm, but corresponds to a (B) value such that when the minimum value of (A) is increased to above 1.5, such as 1.53, the minimum required value resulting for (B) (3.06 mm) is necessarily just slightly outside of the (upper end of the) claimed range. 
However, it is noted that the teaching of Iwasaki is not strictly/explicitly required to be greater than two (i.e., the ratio of B:A), but rather, preferably two or greater [0052]. 
As such, in view of the foregoing, it appears that the instant situation exhibits a substantially similar fact pattern to that set forth in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (see MPEP 2144.05(I)), where in the absence of factually-supported objective evidence to the contrary, one of ordinary skill in the art would have expected the structures/properties of the tubular bodies of modified Imanari and that claimed to be the same. In other words, there would have been no discernible/obvious difference between the duct of Imanari exhibiting a tubular body (wall) thickness (A) of 1.53 mm and a corresponding flange thickness (B) of 3.06 mm (encompassed within the disclosure/teachings of Imanari, as modified above), relative to the claimed molded foam exhibiting a thickness (A) of 1.53 mm and a corresponding flange thickness (B) of 3.05 mm, absent factually-supported objective evidence to the contrary (see MPEP 2145). 
In addition to or the alternative of the grounds of rejection set forth above: given that the aforecited teaching of Iwasaki of preferably twice or greater is very close to the upper end of the implicit ratio of B:A of 1.99 (i.e., 1.41 to 1.99), wherein as stated, the disclosure of twice or greater is a preference disclosed alongside a suitable flange thickness range of 1.5 to 6.0 mm, it would have been well within the ambit of one of ordinary skill in the art (prior to the effective filing date of the invention) to have utilized the preferred tube body (wall) thickness (A) of 1.5 to 2.5 mm disclosed by Imanari, and in view of the totality of the teachings of Iwasaki, varied the thickness of the flange (B) over the thickness range of 1.5 to 6.0 mm (relative to the aforesaid range of (A)), including over the claimed (B) range of 3.01 to 3.05 mm, in order to have varied/balanced the stiffness, weight, and/or reduction in deformations caused by the aforesaid wrinkling phenomenon, of the duct, also in consideration of reducing the overall cost based on reduction in material utilized, thereby necessarily resulting in the claimed thickness values and implicit ratio of B:A which is substantially close to two, thereby reading on the ranges of claim 3.
Applicant is directed to MPEP 2144.05(II) – where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. Further, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Regarding claim 4, as set forth above in the rejection of claim 1, the tube body (wall) thickness (A) is from 1 to 5 mm, preferably from 1.5 to 2.5 mm. In view of the teachings of Iwasaki, the corresponding range for (B) would have been from (a minimum of) 2 to 10 mm, or greater (see MPEP 2144.05(I)). Said in another way, and for illustrative purposes, encompassed within the aforesaid disclosure/teachings of modified Imanari are embodiments of the duct thickness ratio B:A which are within the claimed ranges – that is, it would have been within the ambit of one of ordinary skill in the art prior to the effective filing date of the invention to have utilized any value within (e.g.) the preferred (A) range of 1.5 to 2.5 mm, and in view of the teachings of Iwasaki, utilized a corresponding (B) value of twice or greater the (A) value – e.g., an (A) value of 2.2 mm would have resulted in a (B) value of 4.4 mm of greater, both values being within the claimed thickness ranges and, based upon the nature of the aforesaid disclosure(s)/teaching(s), render the claimed ranges prima facie obvious (see MPEP 2144.05(I)). 
Additionally or alternatively, the additional/alternative rationale set forth above for claim 3 is also applicable to claim 4 (and thus not repeated herein in-full for the sake of length of the Office Action; see paragraphs 28 and 29 above) – i.e., it would have been within the ambit of one of ordinary skill in the art, prior to the effective filing date of the invention, to have utilized a starting (wall) thickness of the tube body (A) of (e.g.) 1.5 to 2.5 mm, and to have varied the flange thickness (B) over the range of 1.5 to 6 mm, as taught by Iwasaki, in order to alter/balance the weight, stiffness, and formation of deformations (due to the molding process) of the duct, thereby necessarily resulting in the claimed thickness ranges for (A) and (B) (see MPEP 2144.05(II)). It is noted that claim 4 corresponds to an implicit ratio of B:A ranging from (approx., as calculated) 1.54 to 2.83 (the upper end actually being less than 2.82, given the dependency of claim 4 upon claim 1).

Response to Arguments
Applicant’s arguments, see Remarks filed 08 February 2022, pp. 4 and 5, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 103 over Imanari in view of Tani, previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive.
The Examiner agrees that Tani requires the formation of the recessed groove in the flange of the molded tubular foam duct in order to prevent the voids (of the foam) from travelling inward toward the hollow portion during molding, thereby causing a deformation within the hollow conduit portion of the tube. As such, one of ordinary skill in the art would not necessarily apply the teachings of the dimensions of the flange to other prior art references, without inclusion of the recessed portion thereof. Therefore, the aforesaid 103 rejection has been withdrawn, as the amendments to the claim effectively exclude the aforesaid recessed groove on the flange. 
However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Frantz and Iwasaki, said new grounds necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782